Citation Nr: 1101165	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 
 
3.  Entitlement to service connection for T-cell large granular 
lymphocytic leukemia. 
 
4.  Entitlement to service connection for sinus disease. 
 
5.  Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2009 rating 
decision of the VA Regional Office in Denver, Colorado that 
declined to reopen the claim of entitlement to service connection 
for PTSD, and rating decisions that denied service connection for 
T-cell large granular lymphocytic leukemia, sinus disease and 
gastroesophageal reflux disease.

The Veteran was afforded a videoconference hearing in February 
2010 before the undersigned Acting Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the issues of entitlement to 
service connection for T-cell large granular lymphocytic 
leukemia, sinus disease and gastroesophageal reflux disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO denied 
entitlement to service connection for PTSD because the occurrence 
of the traumatic events reported by the Veteran could not be 
verified.

2.  Since March 2007, evidence has been received that relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for PTSD.

3.  The Veteran has a diagnosis of PTSD related to traumatic 
events experienced in Vietnam.

4.  The Veteran's lay statements and testimony of coming under 
attack, fear of attack, a jeep accident and witnessing the deaths 
of a fellow soldier and the other persons is credible, consistent 
with the places, dates, and circumstances of service in Vietnam, 
and is sufficient to verify the occurrence of the reported 
events.


CONCLUSIONS OF LAW

1  The March 2007 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the RO's March 2007 
rating decision is new and material and the Veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.  The criteria for entitlement to service connection for PTSD 
have been met. 38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010), 75 Fed.Reg. 
39,843 (Jul 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of 
entitlement to service connection for PTSD.  He asserts that the 
traumatic stressors he experienced in service have led to a 
diagnosis of PTSD for which service connection is warranted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this instance, the claim of 
entitlement to service connection for PTSD is granted.  The Court 
of Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating the claim. Wensch v. Principi, 15 Vet 
App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of 
the Board's favorable decision and full grant of the benefit 
sought on appeal as to the claim for PTSD, further assistance is 
unnecessary to aid the appellant in substantiating this aspect of 
the appeal.  

Laws and Regulations regarding Service Connection for PTSD  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2010); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) a link, established 
by medical evidence, between the current symptoms and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) (2010); see also Cohen 
v. Brown, 10 Vet. App 128 (1997)

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD.

Factual Background

Service connection for PTSD was originally denied in a March 2007 
RO rating decision.  The Veteran was notified of this 
determination but did not perfect an appeal.  This determination 
is final.  See 38 C.F.R. § 20.1103 (2010).  The Board must 
therefore review all of the evidence submitted since the final 
disallowance of the claim to determine whether the appellant's 
claim for service connection should be reopened and re-
adjudicated de novo.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
A claim that is the subject of a final decision can only be 
reopened upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010).

The Board points out that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended in 2001 and is applicable to 
claims to reopen filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).  The amended version of 38 C.F.R. § 3.156 
applies in the instant case as the appellant's claim to reopen 
was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2007 RO decision 
that denied service connection for PTSD included service records 
that showed that the Veteran had a military occupational 
specialty in meteorology.  He served in Vietnam from July 1970 to 
July 1971 and received medals and citations that included the 
Vietnam Campaign Medal with 60 device and the Vietnam Service 
Medal with one Bronze Star.  Service clinical records show no 
complaints or treatment of a psychiatric nature.  The Veteran 
denied trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort on the December 1971 Report of 
Medical History at separation from service.  His psychiatric 
status was evaluated as normal.  

The appellant filed a claim of entitlement to service connection 
for PTSD in March 2006.  He stated that he suffered from chronic 
short and long-term memory impairment, a chronic sleep disorder, 
nightmares, flashbacks, depressed moods and panic attacks that 
were causing a strain on his 35-year marriage.  He attributed 
this to his Vietnam experiences while on a firebase overlooking 
the Ho Chi Minh Trail where there was "incoming all the time," 
and artillery rounds being fired night and day.  The appellant 
related that he and another person had to provide meteorological 
messages to the artillery every six hours and that in order for 
the company to be able to fire, they worked 24-hour days for 
approximately 60 days.  He said that because of the constant 
firing, incoming and job duties, he could not remember getting 
any sleep while on the firebase.  The Veteran also recalled a 
time when a young soldier came into the mess hall, said he could 
not take it anymore, and killed himself.  He stated that this led 
him to drink alcohol in order to rest, and that his alcohol abuse 
continued until he got back to the States.  The Veteran related 
that he was able to turn his life around with religion but that 
when his mind became clear, the flashbacks and nightmares became 
more severe.  He said that he was still not able to watch war 
movies, news or documentaries depicting war, and that he became 
depressed and suffered mood swings whenever he thought about 
Vietnam. 

A statement was received in March 2006 from the Veteran's wife in 
which she elaborated on the "serious" emotional changes she had 
seen in him after service, to include paranoia, moaning and 
crying on the couch in a fetal position, and rocking back and 
forth to suddenly jumping out of bed and standing upright.  She 
related that she had actually been afraid of him at times when he 
had those episodes because he had struck her on some of those 
occasions.  

Subsequent stressor statements received from the Veteran referred 
to rockets and mortar attacks coming into the firebase daily, 
artillery fire day and night, seeing Vietnamese bodies outside 
their area, not getting any sleep, and the young soldier shooting 
himself in the mess hall.  

Private clinical record dated between February and June 2006 were 
received from D. R. Dawson, M.D., P.C., and J. Boyer, NP, who 
noted that the appellant was a Vietnam Veteran with symptoms of 
anxiety, flashbacks, depression, hypervigilance, nightmares, mood 
swings, paranoia, and significant trauma during a fire where 
there had been loss of patients [the Veteran was a firefighter 
for many years].  A diagnosis of severe PTSD was rendered.  

Colorado Vet Center records received in August 2006 listed the 
appellant's traumatic events in service as being thrown out of a 
jeep while a passenger in route to Nui Dat during the monsoon, 
being assigned to a fire base and attacks from constant beehive 
rounds leaving lots of body parts surrounding the area, lack of 
sleep during the months he was there, and observing a solder make 
a statement and shooting himself in the head, with "brain 
matter" splattered on his table.  The appellant related that 
after service he worked for UPS for a year and had some problems 
with authority.  He said he later moved to Colorado Springs and 
worked as a firefighter from 1973, was injured during a call, and 
was placed on desk duty before retiring in 1992.  It was noted 
that he started his own bail bondsman business in 1991.  

Upon evaluation, including psychological testing, it was noted 
that the Veteran met criteria A, B, C and D for PTSD through the 
jeep accident, the soldier shooting himself leaving brain matter 
on his table, his response of intense fear and helplessness, 
nightmares about those events, isolation and vague conversations 
about the incident, avoiding crowds, no outside activities except 
for church, flattened affect/unable to show loving feelings, 
difficulty sleeping, a huge anger problem, hypervigilance, severe 
anxiety and always being on edge.  An Axis I diagnosis of PTSD, 
chronic, moderate was rendered.  A Vet Center clinical statement 
dated in August 2006 provided a summary of the findings on 
evaluation and a diagnosis of PTSD with moderate symptoms and 
depression.

In a memorandum dated in January 2007, the Denver, Colorado 
Regional Office JSRRC [U.S. Army and Joint Services Records 
Research Center] Coordinator attempted to verify the reported 
stressors with the Veteran's unit assignments and official 
documentation of the war effort.  It was indicated that more 
detailed information was required for corroboration and questions 
as to such were specified in a letter to appellant in January 
2007.  A response was received from the Veteran in January 2007 
in which he elaborated upon events in the mess hall pertaining to 
a soldier's suicide and stated that this should have been on a 
morning report for the camp.  

In a memorandum dated in February 2007, the JSRRC Coordinator 
made a formal finding that the information required to verify the 
stressful events described by the Veteran was insufficient to 
send to the JSRRC to research the case for an army record.  

By rating decision in March 2007, the RO denied service 
connection for PTSD on the basis that the Veteran's claimed in-
service stressors were unable to be verified and that without 
credible supporting evidence of such, the diagnosis of PTSD was 
not supported.  The March 2007 rating decision was not appealed 
and became final.  

The Veteran attempted to reopen the claim of service connection 
for PTSD in October 2008.  

Evidence added to the record following the March 2007 denial of 
the claim of service connection for PTSD includes a January 2009 
formal finding of a lack of information to verify stressors and a 
determination that the information was insufficient to send to 
JSRRC to research the case for an army record.  

VA outpatient records dated between September 2007 and September 
2009 were received showing treatment for various complaints and 
disorders, including PTSD.  

A VA staff psychiatrist wrote in November 2009 that the Veteran 
had been under his care for severe PTSD from his duties in 
Vietnam.  He noted that the appellant continued to have severe 
intrusive thoughts of his combat experiences in Vietnam where he 
was faced with traumatic events of death and destruction.  It was 
reported that he continued to have irritability, depression, high 
anxiety, hypervigilance, avoidance, startle response, sleep 
problems and nightmares, and that despite medication and therapy, 
the symptoms persisted and interfered with his life.  The VA 
staff psychiatrist opined that PTSD was a direct result of his 
experiences in Vietnam.

The Veteran presented testimony on personal hearing in February 
2010 to the effect that as an artillery ballistics meteorologist 
in service, he filled balloons with hydrogen and helium and 
tracked them in different atmospheric zones to compute weather 
conditions for the artillery or anything that fired in those 
areas.  He testified that he worked in an office but that 
sometimes two-man teams would be flown out to a firebase and 
would come under attack and mortar fire.  The appellant related 
that he never fired his weapon but that he worked 24-hour days, 
and that there was always "incoming."  He said that he 
witnessed people killed who would try to come into their area.  
He stated that he did not recall the name of the firebase but was 
told it was along the Ho Chi Minh Trail.  He related that he 
could not recall the infantry or the artillery unit because he 
did not go with the group, but was flown out instead.  The 
Veteran reiterated his account of seeing a young soldier commit 
suicide when he was stationed with an Australian unit at Nui Dat.  
He testified that he was so close to him that there were "brains 
over my breakfast."  He also recalled the time that the jeep he 
was riding in turned over during the monsoon season for which he 
was hospitalized and sustained a tooth injury.  The appellant 
stated that there were rocket and mortar attacks at Nui Dat but 
that these were not in his area and that he had heard about it 
from other people.

Evidence was received from the appellant in February 2010 for 
which he waived RO consideration (See 38 C.F.R. §§ 19.38(b) (3), 
20.1304(c) (2010)) that included an article pertaining to the 
Australian and New Zealander presence and dates in Vietnam, as 
well as maps showing the major United States and allied combat 
units in Vietnam.  Also received were a January 2010 statement 
from the Veteran's wife elaborating upon his emotional lability 
after returning from Vietnam, and its profound effect upon their 
family life; a statement from C. McClenton, MSW, of the Colorado 
Springs Vet Center who wrote in January 2010 about the Veteran's 
continuing PTSD symptoms and treatment therefor; as well as 
photographs purportedly showing the Veteran in Vietnam; and 
statements reiterating stressors previously reported.

Legal Analysis

The Board finds that much of the evidence and information 
received since the March 2007 RO rating decision is cumulative 
and/or redundant of prior evidence in the record.  However, in 
additional statements and testimony obtained since that time the 
Veteran has provided more detailed information about traumatic 
events he experienced in Vietnam, to include tracking weather 
balloons in the field whereupon he came under enemy attack and 
mortar fire, and witnessing people killed who would try to come 
into their area.  Additionally, a VA staff psychiatrist has 
affirmatively stated that the appellant has PTSD as the direct 
result of his traumatic experiences in Vietnam.  

The Board finds that the expanded version of reported traumatic 
stressors in service, and the opinion of the VA skilled clinical 
professional relating PTSD to events in service, when viewed in 
the context of the record, tend to support the Veteran's claim in 
a manner not previously demonstrated.  It must therefore be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that such evidence is new and 
material and the claim of entitlement to service connection for 
PTSD is reopened. See 38 C.F.R. § 3.156.  The application to 
reopen the claim is therefore granted and is further addressed 
below.

2.  Service connection for PTSD.

This appeal is subject to changes in applicable regulations 
pertaining to PTSD claims that were appealed to the Board but not 
decided as of July 13, 2010.  Specifically, if a stressor claimed 
by a veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD], and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul 13, 2010).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  The occurrence of an event alleged as 
the "stressor" upon which a PTSD diagnosis is based (as opposed 
to the sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Zarycki 
v. Brown, 6 Vet. App. 91, 97-98 (1993).

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence that constitutes a valid stressor. Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 
65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality").

In this instance, the Board concludes that service connection for 
PTSD is warranted under the new regulations permitting the 
Veteran's own statements to establish the occurrence of a 
stressor.  The weight of credible medical evidence shows that he 
has been diagnosed with PTSD related to the events in Vietnam as 
reported to VA clinicians and adjudicators.  The Veteran receives 
ongoing VA treatment for the disorder.  Although the appellant 
does not claim, nor does the record show that he engaged in 
combat action, the evidence indicates that he served in a combat 
area in duties, places, and circumstances consistent with his 
reports of traumatic events that included fear of personal 
injury, being under attack, and witnessing of the deaths of a 
fellow soldier and other persons.  The Board concludes that the 
Veteran's lay testimony of these events is consistent, credible, 
and sufficient to verify the occurrence of the events.  
Therefore, service connection is warranted.  In reaching this 
conclusion, the Board finds that the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied in granting service connection for PTSD. 
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for PTSD 
is granted.

Service connection for PTSD is granted.  




REMAND

The Veteran asserts that he has sinusitis of service onset for 
which service connection should be granted.  Review of his 
service treatment records discloses that on the March 1969 pre-
induction examination report, he indicated that he had or had had 
sinusitis, and "sinusitis - not severe" was recorded by the 
examining official.  The records reflect that between July 1970 
and October 1971, he was seen on a number of occasions for upper 
respiratory complaints, including sinus trouble and sinusitis.  
The Veteran is thus shown to have had sinus condition that pre-
existing service for which service connection based on 
aggravation must be considered.  

The appellant filed a claim of service connection for sinus 
trouble in September 2005.  He was afforded a VA examination in 
October 2005.  The examiner noted that that the claims folder was 
not available for review.  It was opined that the onset of the 
sinus disorder was after the Veteran was discharged from service.  
It appears that this was based on the Veteran's history.  As 
indicated previously, however, sinusitis was reported on the pre-
induction examination, and the Veteran was treated for such over 
the months prior to separation from active duty.  A medical 
opinion based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the 
question remains as to whether a pre-existing sinus disorder was 
aggravated by service.  The examination report is therefore 
inadequate.  In view of such, the appellant should be re-examined 
for review of the record and another medical opinion in this 
regard. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Upon filing his claims in September 2005, the Veteran reported 
that his primary physician treated him from the late 1970s to the 
early 1980s for a dry cough.  He stated that he had subsequently 
been referred to Dr. K. Olvey, a pulmonary specialist, who 
treated him for respiratory symptom, including sinus drainage.  A 
clinical report from Dr. Olvey dated in September 1990 is of 
record in which the appellant was noted to be a "new patient".  
However, the name of the referring primary physician was not 
provided.  Clinical information that might be obtained from that 
physician might be helpful in the adjudication of several claims 
on appeal.  

The Veteran also testified on personal hearing in February 2010 
that he had been treated for sinus and gastroesophageal disease 
dating back to 1972 or 1973.  He named a number of providers from 
whom he had received treatment for such, including Doctors 
Givens, Short, John Lanning, Penrose and Memorial Hospitals, etc.  
The Board observes, however, that the private clinical records in 
the claims folder date only from 1990 from Dr. Olvey.  In a case 
such as this one, it would behoove the appellant to provide 
authorization to retrieve clinical records from all providers who 
treated him for sinus and gastroesophageal complaints from the 
time of discharge from service in 1971 to 1990, and he will be 
requested to comply.

The Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange or herbicides therein.  He currently 
carries a diagnosis of chronic lymphocytic leukemia.  He and his 
representative presented testimony in February 2010 to the effect 
that the Veteran's leukemia is the type of blood disease 
envisioned by 38 C.F.R. § 3.309(e) (2010) for service connection 
should be granted.  

VA regulations provide that if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
all chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia), multiple 
myeloma, and non-Hodgkin's lymphoma shall be service connected if 
the requirements of § 3.307(a)(6) (2010) are met even though 
there is no record of such disease during service provided 
further that the rebuttable presumption provisions of § 3.307(d) 
are also satisfied Id.  

In this regard, the Board notes the Veteran has T-cell large 
granular lymphocytic leukemia.  However, he has submitted 
clinical authority and internet research that appears to 
implicate B-cell involvement to some extent.  Therefore, it is 
unclear as to whether the appellant's diagnosis may be considered 
a B-cell leukemia and/or other leukemia listed above for which a 
presumption of service connection applies under 38 C.F.R. 
§ 3.309(e).  The Board is prohibited from making conclusions 
based on its own medical judgment. See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Therefore, the claims folder will be 
referred to a specialist for review of the record and a clinical 
opinion in this respect.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and 
request that he identify all healthcare 
providers who have treated him since the 
early 1970s for sinus problems and 
gastroesophageal reflux disease including 
Doctors Givens, Short, Lanning, etc.  He 
should be requested to complete and return 
the appropriate authorization forms so 
that VA can obtain all clinical reports 
from these providers, if not already of 
record.

2.  After a reasonable time for receipt of 
additional records, schedule the Veteran 
for a VA respiratory examination to 
determine whether it is at least as likely 
as not (a probability of 50 percent or 
better) that a pre-existing sinus disorder 
was aggravated by service.  The claims 
folder must be made available to the 
examiner for review.  The clinical 
findings should be reported in detail.  
The examiner should provide thorough 
rationale in the clinical report for the 
opinion or conclusion reached.

3.  Refer the Veteran's claims folder to a 
VA specialist in hematology for review 
of the record and a clinical opinion.  The 
examiner should provide a specific opinion 
as to whether the Veteran's blood disorder 
is a chronic B-cell leukemia, including, 
but not limited to hairy-cell leukemia, 
chronic lymphocytic leukemia, multiple 
myeloma, or non-Hodgkin's lymphoma, as 
specified in 38 C.F.R. § 3.309 outlined 
above.  A copy of the regulation should be 
provided to the examiner for his or her 
reference.

4.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claims.  If a benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


